Oret€^^^ST3CB^6ivr£MiRTOFt:RIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78£1J
             OFFICIAL BUSINESS                 •»——»•••-        ^           "
             STATE OF TEXAS
             PENALTY FOR           *

 1/21/2015
             -PRIVATE USE /£/;' 11^11^1111 0004279596 jan22 2015
                                                . . .   .     MAILED FROM ZIP CODE 78701
 MORGAN, TEDRICK DEWAYNE ',; Jr. Cf.tNo.,W:24035-B-1                            WR-82,556-02
 This is to advise that the Courtvhas"denied without written order the application for
 writ of habeas corpus.                 -—^ >.                  ^
                                                                            Jftbel Acosta, Clerk




EBH3B